Per Curiam.

Respondent is charged with issuing two checks that were returned for insufficient funds. As respondent has admitted the charge, there is no need of a reference. In view of the fact that respondent promptly paid in full the amounts that were due; that there is no loss involved as is admitted by the person to whom the sums were due; and because of respond*265ent’s excellent past record, and Ms frankness and complete co-operation with the grievance committee, we think under the extenuating and mitigating circumstances disclosed, that censure is sufficient (Matter of Diamond, 279 App. Div. 7).
Dore, J. P., Cohn, Callahan, Breitel and Bergan, JJ., concur.
Respondent censured.